AGREEMENT FOR SHARE EXCHANGE

 

THIS AGREEMENT FOR SHARE EXCHANGE (this “Agreement”) is dated as of August 15,
2005, by and among NT HOLDING CORP., a Nevada corporation (“NT”), Alan Lew, an
individual with resident address at 385 Freeport#1, Sparks, NV, 89431 (“Alan
Lew”) NEWFAIR ASSOCIATES LIMITED, a British Virgin Islands corporation
(“NEWFAIR”), and the Shareholders of NEWFAIR who execute this Agreement
(collectively the “SHAREHOLDERS”).

 

RECITALS:

 

NT and NEWFAIR desire to complete a share exchange transaction pursuant to which
NT shall acquire all of the issued and outstanding common stock of NEWFAIR
solely in exchange for the issuance of shares of voting stock of NT; and

 

THE Board of Directors of NT and the Board of Directors of NEWFAIR have each
approved the proposed transaction, contingent upon satisfaction prior to closing
of all of the terms and conditions of this Agreement; and

 

THE SHAREHOLDERS are the owners of all of the issued and outstanding common
stock of NEWFAIR; and

 

Alan Lew is an officer, director and majority shareholder of NT Holding Corp.

 

THE PARTIES desire to make certain representations, warranties and agreements in
connection with completion of the proposed share exchange transaction.

 

NOW, THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, and the covenants, conditions,
representations and warranties hereinafter set forth, the parties hereby agree
as follows:

 

ARTICLE I

THE EXCHANGE

 

1.1        The Exchange. At the Closing (as hereinafter defined), NT shall
acquire all of the issued and outstanding common stock of NEWFAIR from the
SHAREHOLDERS. Consideration to be issued by NT shall be a total of 21,614,000
shares of its common stock (the “Exchange Shares”) in exchange for 100% of the
issued and outstanding common stock of NEWFAIR. The Exchange Shares shall be
issued in the amounts set forth in Exhibit A. The Exchange shall take place upon
the terms and conditions provided for in this Agreement and in accordance with
applicable law. Immediately following completion of the share exchange
transaction through issuance of the Exchange Shares, NT shall have a total of
approximately 24,700,665 shares of its common stock issued and outstanding. For
Federal income tax purposes, it is intended that the Exchange shall constitute a
tax-free reorganization within the meaning of Section 368(a)(1)(B) of the
Internal Revenue Code of 1986, as amended (the “Code”).

 

 


--------------------------------------------------------------------------------



 

 

1.2        Other Consideration. Immediately after the Closing, NT will transfer
all of its assets and liabilities to its wholly owned subsidiary, PNC Lab, Inc.,
a Nevada corporation (“PNC”). NT will then distribute its equity in PNC to Alan
Lew, an individual, who will undertake to assume all the liabilities of NT that
have been transferred to PNC for a consideration of $130,000, of which $15,000
shall be held in escrow by the firm of Vincent & Rees, LC prior to Closing Date.
At the Closing Date, such funds $15,000 which has been put into escrow (minus
$5460 paid out to NT auditor and any other advances) will be transferred to PNC
through NT. The remaining balance of $115,000 shall be paid by NT to PNC and
thereafter transferred to the entities and individuals listed under Exhibit B
hereto only upon NT successfully raising such funds from third party investors
subsequent to the Closing Date, provided that such funding exceeds $115,000 in
aggregate. NT will pay the $115,000 to PNC Labs within 12 months from the date
of this executed document. Alan Lew shall execute an undertaking letter in the
form attached in Exhibit C hereto to assume all liabilities of NT and PNC. Alan
Lew will receive 200,000 additional shares of NT common stock for executing such
undertaking.

 

1.3       Closing and Effective Time. Subject to the provisions of this
Agreement, the parties shall hold a closing (the “Closing”) on (i) the first
business day on which the last of the conditions set forth in Article V to be
fulfilled prior to the Closing is fulfilled or waived or (ii) such other date as
the parties hereto may agree (the “Closing Date”), at such time and place as the
parties hereto may agree. Such date shall be the date of Exchange (the
“Effective Time”).

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

 

2.1       Representations and Warranties of NT. NT represents and warrants to
NEWFAIR and the SHAREHOLDERS as follows:

 

(a)       Organization, Standing and Power. NT is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada, has
all requisite power and authority to own, lease and operate its properties and
to carry on its business as now being conducted, and is duly qualified and in
good standing to do business in each jurisdiction in which the nature of its
business or the ownership or leasing of its properties makes such qualification
necessary.

 

(b)       Capital Structure. As of the date of execution of this Agreement, the
authorized capital stock of NT consists of 5,000,000 shares of Preferred Stock
with a par value of USD 0.001, of which no share is issued and outstanding and
100,000,000 shares of Common Stock with a par value of USD 0.001 per share, of
which approximately 3,086,665 shares are currently issued and outstanding. NT
has issued and outstanding warrants to purchase a total of 525,000 shares of
Common Stock. The Exchange Shares to be issued pursuant to this Agreement shall
be, when issued pursuant to the terms of the resolution of the Board of
Directors of NT approving such issuance, validly issued, fully paid and
nonassessable and not subject to preemptive rights. Except as otherwise
specified herein, as of the date of execution of this Agreement, there are no
other options, warrants, calls, agreements or other rights to purchase or
otherwise acquire from NT at any time, or upon the happening of any stated
event, any shares of the capital stock of NT whether or not presently issued or
outstanding.

 

 


--------------------------------------------------------------------------------



 

 

(c)       Certificate of Incorporation, Bylaws, and Minute Books. The copies of
the Articles of Incorporation and of the Bylaws of NT which have been delivered
to NEWFAIR are true, correct and complete copies thereof. The minute book of NT,
which has been made available for inspection, contains accurate minutes of all
meetings and accurate consents in lieu of meetings of the Board of Directors
(and any committee thereof) and of the shareholders of NT since the date of
incorporation and accurately reflects all transactions referred to in such
minutes and consents in lieu of meetings.

 

(d)       Authority. NT has all requisite power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by the Board of Directors of NT.
No other corporate or shareholder proceedings on the part of NT are necessary to
authorize the Exchange, or the other transactions contemplated hereby.

 

(e)       Conflict with Other Agreements; Approvals. The execution and delivery
of this Agreement does not, and the consummation of the transactions
contemplated hereby will not result in any violation of, or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or the loss of a
material benefit under, or the creation of a lien, pledge, security interest or
other encumbrance on assets (any such conflict, violation, default, right of
termination, cancellation or acceleration, loss or creation, a “violation”)
pursuant to any provision of the Articles of Incorporation or Bylaws or any
organizational document of NT or, result in any violation of any loan or credit
agreement, note, mortgage, indenture, lease, benefit plan or other agreement,
obligation, instrument, permit, concession, franchise, license, judgment, order,
decree, statute, law, ordinance, rule or regulation applicable to NT which
violation would have a material adverse effect on NT taken as a whole. No
consent, approval, order or authorization of, or registration, declaration or
filing with, any court, administrative agency or commission or other
governmental authority or instrumentality, domestic or foreign (a “Governmental
Entity”) is required by or with respect to NT in connection with the execution
and delivery of this Agreement by NT or the consummation by NT of the
transactions contemplated hereby.

 

(f)        Books and Records. NT has made and will make available for inspection
by NEWFAIR upon reasonable request all the books of NT relating to the business
of NT. Such books of NT have been maintained in the ordinary course of business.
All documents furnished or caused to be furnished to NEWFAIR by NT are true and
correct copies, and there are no amendments or modifications thereto except as
set forth in such documents.

 

(g)       Compliance with Laws. NT is and has been in compliance in all material
respects with all laws, regulations, rules, orders, judgments, decrees and other
requirements and policies imposed by any Governmental Entity applicable to it,
its properties or the operation of its businesses.

 

(h)       SEC Filings.  NT has filed all periodic reports required to be filed
with the Securities and Exchange Commission and as of the date hereof, is
current in its filing obligations.

 

 


--------------------------------------------------------------------------------



 

 

(i)        Financial Statements and Tax Returns. Copies of NT’s audited
financial statements for the fiscal year ended December 31, 2004, its unaudited
financial statements for the periods ended March 31, 2005 and June 30, 2005, and
of its tax return for the fiscal year 2004 have been delivered to NEWFAIR.

 

(j)         Litigation. There is no suit, action or proceeding pending, or, to
the knowledge of NT, threatened against or affecting NT which is reasonably
likely to have a material adverse effect on NT, nor is there any judgment,
decree, injunction, rule or order of any Governmental Entity or arbitrator
outstanding against NT having, or which, insofar as reasonably can be foreseen,
in the future could have, any such effect.

 

(k)       Tax Returns. NT has duly filed any tax reports and returns required to
be filed by it and has fully paid all taxes and other charges claimed to be due
from it by any federal, state or local taxing authorities. There are not now any
pending questions relating to, or claims asserted for, taxes or assessments
asserted upon NT.

 

2.2       Representations and Warranties of NEWFAIR. NEWFAIR represents and
warrants to NT as follows:

 

(a)        Organization, Standing, Power and Business. NEWFAIR is a corporation
duly organized, validly existing and in good standing under the laws of the
British Virgin Islands, has all requisite power and authority to own, lease and
operate its properties and to carry on its business as now being conducted, and
is duly qualified and in good standing to do business in each jurisdiction in
which the nature of its business or the ownership or leasing of its properties
makes such qualification necessary. NEWFAIR, through its whooly owned subsidiary
New Life Pharmaceutical Company Limited (incorporated in Hong Kong) owns 100% of
Laiyang NewLife Foodstuff Company Limited (incorporated in the People’s Republic
of China (the “PRC”)), 70% of Shandong Changli Pharmaceutical Company Limited
(incorporated in the PRC) and Laiyang Runtong Health Care Company Limited
(incorporated in the PRC). These companies are sometimes collectively referred
to as the “NEWFAIR Group”. The NEWFAIR Group is principally engaged in the
production and sale of pharmaceutical, healthcare and cosmetic products in the
PRC.

 

(b)       Capital Structure. The authorized capital stock of NEWFAIR consists of
50,000 shares of Common Stock with a par value of US$1.00 per share. As of the
date of execution of this Agreement, it has a total of ten shares of common
stock issued and outstanding. All issued and outstanding shares of NEWFAIR stock
are validly issued, fully paid and nonassessable and not subject to preemptive
rights or other restrictions on transfer. All of the issued and outstanding
shares of NEWFAIR were issued in compliance with all applicable securities laws.
Except as otherwise specified herein, there are no options, warrants, calls,
agreements or other rights to purchase or otherwise acquire from NEWFAIR at any
time, or upon the happening of any stated event, any shares of the capital stock
of NEWFAIR.

 

(c)       Certificate of Incorporation, Bylaws and Minute Books. The copies of
the Certificate of Incorporation and of the other corporate documents of NEWFAIR
which have been delivered to NT are true, correct and complete copies thereof.
The minute books of

 


--------------------------------------------------------------------------------



 

NEWFAIR which have been made available for inspection contain accurate minutes
of all meetings and accurate consents in lieu of meetings of the Board of
Directors (and any committee thereof) and of the shareholders of NEWFAIR since
the date of incorporation and accurately reflect all transactions referred to in
such minutes and consents in lieu of meetings.

 

(d)       Authority. NEWFAIR has all requisite power to enter into this
Agreement and, subject to approval of the proposed transaction by the holders of
100% of its issued and outstanding shares which are entitled to vote to approve
the proposed transaction, has the requisite power and authority to consummate
the transactions contemplated hereby. Except as specified herein, no other
corporate or shareholder proceedings on the part of NEWFAIR are necessary to
authorize the Exchange and the other transactions contemplated hereby.

 

(e)       Conflict with Agreements; Approvals. The execution and delivery of
this Agreement does not, and the consummation of the transactions contemplated
hereby will not, conflict with, or result in any violation of any provision of
the Certificate of Incorporation or Bylaws of NEWFAIR or of any loan or credit
agreement, note, mortgage, indenture, lease, benefit plan or other agreement,
obligation, instrument, permit, concession, franchise, license, judgment, order,
decree, statute, law, ordinance, rule or regulation applicable to NEWFAIR or its
properties or assets. No consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Entity is required by
or with respect to NEWFAIR in connection with the execution and delivery of this
Agreement by NEWFAIR, or the consummation by NEWFAIR of the transactions
contemplated hereby.

 

(f)        RESERVED

 

(g)       Books and Records. NEWFAIR has made and will make available for
inspection by NT upon reasonable request all the books of account, relating to
the business of NEWFAIR. Such books of account of NEWFAIR have been maintained
in the ordinary course of business. All documents furnished or caused to be
furnished to NT by NEWFAIR are true and correct copies, and there are no
amendments or modifications thereto except as set forth in such documents.

 

(h)       Compliance with Laws. NEWFAIR is and has been in compliance in all
material respects with all laws, regulations, rules, orders, judgments, decrees
and other requirements and policies imposed by any Governmental Entity
applicable to it, its properties or the operation of its businesses.

 

(i)        Liabilities and Obligations. NEWFAIR has no material liabilities or
obligations (absolute, accrued, contingent or otherwise) except (i) liabilities
that are reflected and reserved against on the NEWFAIR financial statements that
have not been paid or discharged since the date thereof and (ii) liabilities
incurred since the date of such financial statements in the ordinary course of
business consistent with past practice and in accordance with this Agreement.

 

(j)        Litigation. There is no suit, action or proceeding pending, or, to
the knowledge of NEWFAIR threatened against or affecting NEWFAIR, which is
reasonably likely to have a material adverse effect on NEWFAIR, nor is there any
judgment, decree, injunction, rule or order of any Governmental Entity or
arbitrator outstanding against NEWFAIR having, or which, insofar as reasonably
can be foreseen, in the future could have, any such effect.

 

 


--------------------------------------------------------------------------------



 

 

(k)       Taxes. NEWFAIR has filed or will file within the time prescribed by
law (including extension of time approved by the appropriate taxing authority)
all tax returns and reports required to be filed with all other jurisdictions
where such filing is required by law; and NEWFAIR has paid, or made adequate
provision for the payment of all taxes, interest, penalties, assessments or
deficiencies due and payable on, and with respect to such periods. NEWFAIR knows
of (i) no other tax returns or reports which are required to be filed which have
not been so filed and (ii) no unpaid assessment for additional taxes for any
fiscal period or any basis therefore.

 

(l)        Licenses, Permits; Intellectual Property. NEWFAIR owns or possesses
in the operation of its business all material authorizations which are necessary
for it to conduct its business as now conducted. Neither the execution or
delivery of this Agreement nor the consummation of the transactions contemplated
hereby will require any notice or consent under or have any material adverse
effect upon any such authorizations.

 

2.3       Representations and Warranties of the Shareholders. By execution of
this Agreement, each of the SHAREHOLDERS represents and warrants to NT as
follows:

 

(a)       Shares Free and Clear. The shares of NEWFAIR which he or she owns are
free and clear of any liens, claims, options, charges or encumbrances of any
nature.

 

(b)       Unqualified Right to Transfer Shares. He or she has the unqualified
right to sell, assign, and deliver the portion of the shares of NEWFAIR
specified on Exhibit A and, upon consummation of the transactions contemplated
by this Agreement, NT will acquire good and valid title to such shares, free and
clear of all liens, claims, options, charges, and encumbrances of whatsoever
nature.

 

(c)       Agreement and Transaction Duly Authorized. He or she is authorized to
execute and deliver this Agreement and to consummate the share exchange
transaction described herein. Neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereby will
constitute a violation or default under any term or provision of any contract,
commitment, indenture, other agreement or restriction of any kind or character
to which such SHAREHOLDER is a party or by which such SHAREHOLDER is bound.

 

ARTICLE III

COVENANTS RELATING TO CONDUCT OF BUSINESS

 

3.1       Covenants of NEWFAIR and NT. During the period from the date of this
Agreement and continuing until the Effective Time, NEWFAIR and NT each agree as
to themselves (except as expressly contemplated or permitted by this Agreement,
or to the extent that the other party shall otherwise consent in writing):

 

(a)       Ordinary Course. Each party shall carry on its respective businesses
in the usual, regular and ordinary course in substantially the same manner as
heretofore conducted.

 

 


--------------------------------------------------------------------------------



 

 

(b)       Dividends; Changes in Stock. No party shall (i) declare or pay any
dividends on or make other distributions in respect of any of its capital stock,
or (ii) repurchase or otherwise acquire, or permit any subsidiary to purchase or
otherwise acquire, any shares of its capital stock.

 

(c)       Issuance of Securities. No party shall issue, deliver or sell, or
authorize or propose the issuance, delivery or sale of, any shares of its
capital stock of any class, any voting debt or any securities convertible into,
or any rights, warrants or options to acquire, any such shares, voting debt or
convertible securities.

 

(d)       Governing Documents. No party shall amend or propose to amend its
Articles of Incorporation or Bylaws.

 

(e)       No Dispositions. Except for the transfer of assets in the ordinary
course of business consistent with prior practice, no party shall sell, lease,
encumber or otherwise dispose of, or agree to sell, lease, encumber or otherwise
dispose of, any of its assets, which are material, individually or in the
aggregate, to such party.

 

(f)        Indebtedness. No party shall incur any indebtedness for borrowed
money or guarantee any such indebtedness or issue or sell any debt securities or
warrants or rights to acquire any debt securities of such party or guarantee any
debt securities of others other than in each case in the ordinary course of
business consistent with prior practice.

 

3.2      Other Actions. No party shall take any action that would or is
reasonably likely to result in any of its representations and warranties set
forth in this Agreement being untrue as of the date made (to the extent so
limited), or in any of the conditions to the Exchange set forth in Article V not
being satisfied.

 

ARTICLE IV

ADDITIONAL AGREEMENTS, COVENANTS AND RELATED TRANSACTIONS

 

4.1       Restricted NT Shares. The Exchange Shares will not be registered under
the Securities Act, but will be issued pursuant to applicable exemptions from
such registration requirements for transactions not involving a public offering
and/or for transactions which constitute “offshore transactions” as defined in
Regulation S under the Securities Act of 1933. Accordingly, the Exchange Shares
will constitute “restricted securities” for purposes of the Securities Act and
the holders of Exchange Shares will not be able to transfer such shares except
upon compliance with the registration requirements of the Securities Act or in
reliance upon an available exemption therefrom. The certificates evidencing the
Exchange Shares shall contain a legend to the foregoing effect and the holders
of such shares shall deliver at Closing an Investment Letter acknowledging the
fact that the Exchange Shares are restricted securities and agreeing to the
foregoing transfer restrictions.

 

4.2       Access to Information. Upon reasonable notice, NT and NEWFAIR shall
each afford to the officers, employees, accountants, counsel and other
representatives of the other company, access to all their respective properties,
books, contracts, commitments and records and, during such period, each of NT
and NEWFAIR shall furnish promptly to the other (a) a copy of each report,
schedule, registration statement and other document filed or received by it

 


--------------------------------------------------------------------------------



 

during such period pursuant to the requirements of Federal or state securities
laws and (b) all other information concerning its business, properties and
personnel as such other party may reasonably request. Unless otherwise required
by law, the parties will hold any such information which is nonpublic in
confidence until such time as such information otherwise becomes publicly
available through no wrongful act of either party, and in the event of
termination of this Agreement for any reason each party shall promptly return
all nonpublic documents obtained from any other party, and any copies made of
such documents, to such other party.

 

4.3       Legal Conditions to Exchange. Each of NT and NEWFAIR shall take all
reasonable actions necessary to comply promptly with all legal requirements
which may be imposed on itself with respect to the Exchange and will promptly
cooperate with and furnish information to each other in connection with any such
requirements imposed upon any of them or upon any of their related entities or
subsidiaries in connection with the Exchange. Each party shall take all
reasonable actions necessary to obtain (and will cooperate with each other in
obtaining) any consent, authorization, order or approval of, or any exemption
by, any Governmental Entity or other public or private third party, required to
be obtained or made by NT or NEWFAIR or any of their related entities or
subsidiaries in connection with the Exchange or the taking of any action
contemplated thereby or by this Agreement.

 

4.4        NT Board of Directors and Officers. The current directors of NT shall
resign as of the Closing Date except that one of the directors shall remain in
the board of directors and resigns only after NEWFAIR successfully appoints
successors to the board of directors.

 

4.5        Additional Share Issuances. For a period of twelve months after the
Closing Date, NT may not issue more than five percent (5%) of the total
outstanding shares of NT as of the Closing Date under an exemption from
registration under the Securities Act pursuant to Form S8 or similar form.

 

4.6        Acquisitions Using NT Equity. For a period of twelve months after the
Closing Date, NT may not make an acquisition using equity of NT wherein the
equity consideration consists of a premium of greater than 25% of the valuation
of the acquiree For purposes of determining such valuation, NT will retain the
services of an independent, third party registered valuation firm in the United
States that will base their valuation on comparison of at least three other
companies in similar industry.

 

4.7        Reverse split of NT common shares. For a period of twelve months
after the Closing Date, NT may not make any reverse split on its common shares.

 

ARTICLE V

CONDITIONS PRECEDENT

 

5.1       Conditions to Each Party’s Obligation To Effect the Exchange. The
respective obligations of each party to effect the Exchange shall be conditional
upon the filing, occurring or obtainment of all authorizations, consents, orders
or approvals of, or declarations or filings with, or expirations of waiting
periods imposed by any governmental entity or by any applicable law, rule, or
regulation governing the transactions contemplated hereby.

 

 


--------------------------------------------------------------------------------



 

 

5.2       Conditions to Obligations of NT. The obligation of NT to effect the
Exchange is subject to the satisfaction of the following conditions on or before
the Closing Date unless waived by NT:

 

(a)       Representations and Warranties. The representations and warranties of
NEWFAIR and of the SHAREHOLDERS set forth in this Agreement shall be true and
correct in all material respects as of the date of this Agreement and (except to
the extent such representations and warranties speak as of an earlier date) as
of the Closing Date as though made on and as of the Closing Date, except as
otherwise contemplated by this Agreement, and NT shall have received a
certificate signed on behalf of NEWFAIR by the President of NEWFAIR and a
certificate signed by each of the SHAREHOLDERS to such effect.

 

(b)       Performance of Obligations of NEWFAIR. NEWFAIR shall have performed in
all material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing Date, and NT shall have received a
certificate signed on behalf of NEWFAIR by the President to such effect.

 

(c)       Closing Documents. NT shall have received such certificates and other
closing documents as counsel for NT shall reasonably request.

 

(d)       No Dissenting Shares. SHAREHOLDERS holding 100% of the issued and
outstanding common stock of number of shares of common stock of NEWFAIR shall
have executed this Agreement and consented to completion of the share exchange
transaction described herein.

 

(e)       Consents. NEWFAIR shall have obtained the consent or approval of each
person whose consent or approval shall be required in connection with the
transactions contemplated hereby under any loan or credit agreement, note,
mortgage, indenture, lease or other agreement or instrument, except those for
which failure to obtain such consents and approvals would not, in the reasonable
opinion of NT, individually or in the aggregate, have a material adverse effect
on NEWFAIR and its subsidiaries and related entities taken as a whole upon the
consummation of the transactions contemplated hereby. NEWFAIR shall also have
received the approval of its shareholders in accordance with applicable law.

 

(f)        Due Diligence Review. NT shall have completed to its reasonable
satisfaction a review of the business, operations, finances, assets and
liabilities of NEWFAIR and shall not have determined that any of the
representations or warranties of NEWFAIR contained herein are, as of the date
hereof or the Closing Date, inaccurate in any material respect or that NEWFAIR
is otherwise in violation of any of the provisions of this Agreement.

 

(g)       Pending Litigation. There shall not be any litigation or other
proceeding pending or threatened to restrain or invalidate the transactions
contemplated by this Agreement, which, in the sole reasonable judgment of NT,
made in good faith, would make the consummation of the Exchange imprudent. In
addition, there shall not be any other litigation or other proceeding pending or
threatened against NEWFAIR, the consequences of which, in the judgment of NT,
could be materially adverse to NEWFAIR.

 

 


--------------------------------------------------------------------------------



 

 

5.3       Conditions to Obligations of NEWFAIR. The obligation of NEWFAIR to
effect the Exchange is subject to the satisfaction of the following conditions
unless waived by NEWFAIR:

 

(a)       Representations and Warranties. The representations and warranties of
NT set forth in this Agreement shall be true and correct in all material
respects as of the date of this Agreement and (except to the extent such
representations speak as of an earlier date) as of the Closing Date as though
made on and as of the Closing Date, except as otherwise contemplated by this
Agreement, NEWFAIR shall have received a certificate signed on behalf of NT by
the President to such effect.

 

(b)       Performance of Obligations of NT. NT shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing Date, and NEWFAIR shall have received a
certificate signed on behalf of NT by the President to such effect.

 

(c)       Closing Documents. NEWFAIR shall have received such certificates and
other closing documents as counsel for NEWFAIR shall reasonably request.

 

(d)       Consents. NT shall have obtained the consent or approval of each
person whose consent or approval shall be required in connection with the
transactions contemplated hereby.

 

(e)       Due Diligence Review. NEWFAIR shall have completed to its reasonable
satisfaction a review of the business, operations, finances, assets and
liabilities of NT and shall not have determined that any of the representations
or warranties of NT contained herein are, as of the date hereof or the Closing
Date, inaccurate in any material respect or that NT is otherwise in violation of
any of the provisions of this Agreement.

 

(f)        Pending Litigation. There shall not be any litigation or other
proceeding pending or threatened to restrain or invalidate the transactions
contemplated by this Agreement, which, in the sole reasonable judgment of
NEWFAIR, made in good faith, would make the consummation of the Exchange
imprudent. In addition, there shall not be any other litigation or other
proceeding pending or threatened against NT the consequences of which, in the
judgment of NEWFAIR, could be materially adverse to NT.

 

ARTICLE VI

TERMINATION AND AMENDMENT

 

6.1       Termination. This Agreement may be terminated at any time prior to the
Effective Time:

 

(a)

by mutual consent of NT and NEWFAIR;

 

(b)       by either NT or NEWFAIR if there has been a material breach of any
representation, warranty, covenant or agreement on the part of the other set
forth in this Agreement which breach has not been cured within five (5) business
days following receipt by

 


--------------------------------------------------------------------------------



 

the breaching party of notice of such breach, or if any permanent injunction or
other order of a court or other competent authority preventing the consummation
of the Exchange shall have become final and non-appealable; or

 

(c)       by either NT or NEWFAIR if the Exchange shall not have been
consummated before September 1, 2005.

 

6.2       Effect of Termination. In the event of termination of this Agreement
by either NEWFAIR or NT as provided in Section 6.1, this Agreement shall
forthwith become void and there shall be no liability or obligation on the part
of any party hereto. In such event, all costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such expenses.

 

6.3       Amendment. This Agreement may be amended by mutual agreement of NT,
NEWFAIR and the SHAREHOLDERS, provided that in the case of NT and NEWFAIR, any
such amendment must authorized by their respective Boards of Directors, and to
the extent required by law, approved by their respective shareholders. Any such
amendment must be by an instrument in writing signed on behalf of each of the
parties hereto.

 

6.4       Extension; Waiver. At any time prior to the Effective Time, the
parties hereto, by action taken or authorized by their respective Board of
Directors, may, to the extent legally allowed, (a) extend the time for the
performance of any of the obligations or other acts of the other parties hereto,
(b) waive any inaccuracies in the representations and warranties contained
herein or in any document delivered pursuant hereto and (c) waive compliance
with any of the agreements or conditions contained herein. Any agreement on the
part of a party hereto to any such extension or waiver shall be valid only if
set forth in a written instrument signed on behalf of such party.

 

ARTICLE VII

GENERAL PROVISIONS

 

7.1       Survival of Representations, Warranties and Agreements. All of the
representations, warranties and agreements in this Agreement or in any
instrument delivered pursuant to this Agreement shall survive the Effective Time
for a period of one year from the date of this Agreement.

 

7.2       Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally, telecopied (which is
confirmed) or mailed by registered or certified mail (return receipt requested)
to the parties at the following addresses (or at such other address for a party
as shall be specified by like notice):

 

(a)

If to NT and ALAN LEW:

 

385 Freeport#1

Sparks, NV, 89431



 


--------------------------------------------------------------------------------



 

 

 

(b)

If to NEWFAIR:

 

Unit 507

 

Commercial House

 

No. 35 Queen’s Road Central

Hong Kong

 

 

 

(c)

If to the SHAREHOLDERS, at their respective addresses specified on Exhibit A.

 

7.3       Interpretation. When a reference is made in this Agreement to
Sections, such reference shall be to a Section of this Agreement unless
otherwise indicated. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Whenever the words “include”, “includes” or “including” are used
in this Agreement, they shall be deemed to be followed by the words “without
limitation”. The phrase “made available” in this Agreement shall mean that the
information referred to has been made available if requested by the party to
whom such information is to be made available.

 

7.4       Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when two or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.

 

7.5       Entire Agreement; No Third Party Beneficiaries; Rights of Ownership.
This Agreement (including the documents and the instruments referred to herein)
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof, and is not intended to confer upon any person other than
the parties hereto any rights or remedies hereunder.

 

7.6       Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Nevada without regard to principles of
conflicts of law. Each party hereby irrevocably submits to the jurisdiction of
any Nevada state court or any federal court in the State of Nevada in respect of
any suit, action or proceeding arising out of or relating to this Agreement, and
irrevocably accept for themselves and in respect of their property, generally
and unconditionally, the jurisdiction of the aforesaid courts.

 

7.7       No Remedy in Certain Circumstances. Each party agrees that, should any
court or other competent authority hold any provision of this Agreement or part
hereof or thereof to be null, void or unenforceable, or order any party to take
any action inconsistent herewith or not to take any action required herein, the
other party shall not be entitled to specific performance of such provision or
part hereof or thereof or to any other remedy, including but not limited to
money damages, for breach hereof or thereof or of any other provision of this
Agreement or part hereof or thereof as a result of such holding or order.

 

 


--------------------------------------------------------------------------------



 

 

7.8       Publicity. Except as otherwise required by law or the rules of the
SEC, so long as this Agreement is in effect, no party shall issue or cause the
publication of any press release or other public announcement with respect to
the transactions contemplated by this Agreement without the written consent of
the other party, which consent shall not be unreasonably withheld.

 

7.9       Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto (whether by
operation of law or otherwise) without the prior written consent of the other
parties. Subject to the preceding sentence, this Agreement will be binding upon,
inure to the benefit of and be enforceable by the parties and their respective
successors and assigns.

 


ARTICLE VIII


INDEMNIFICATION

8.1       NTHH Stockholders Indemnification. For a period of one year after the
Closing, each of the NTHH Stockholders (each an “Indemnifying Party” with
respect to the NTHH Stockholders Indemnification) jointly hereby agrees to
indemnify NewFair, the NewFair Stockholders and each of the officers, agents and
directors of NewFair or the NewFair Stockholders against any loss, liability,
claim, damage or expense (including, but not limited to, any and all expenses
whatsoever reasonably incurred in investigating, preparing or defending against
any litigation, commenced or threatened, or any claim whatsoever) (each an
“Indemnified Party” with respect to the NTHH Stockholders Indemnification) to
which it or they may become subject arising out of or based on either (i) any
breach of or inaccuracy in any of the representations and warranties or
covenants or conditions made by NTHH and/or the NTHH Stockholders herein in this
Agreement; or (ii) any and all liabilities arising out of or in connection with:
(A) any of the assets of NTHH prior to the Closing; or (B) the operations of
NTHH prior to the Closing (the “NTHH Stockholders Indemnification”). In order to
secure the payment of the NTHH Stockholders Indemnification, the Newfair has
agreed to allow all the assets and liabilities to be put into PNC LABS, INC.,
then entered into an Agreement with Alan Lew to dispose of all the assets and
liabilities of PNC labs (the “Undertaking Agreement”).

 

8.2       NewFair and NewFair Stockholders Indemnification. For a period of one
year after the Closing, each of NewFair and the NewFair Stockholders (each an
“Indemnifying Party” with respect to the NewFair Indemnification) jointly hereby
agrees to indemnify NTHH and each of the officers, agents and directors of NTHH
against any loss, liability, claim, damage or expense (including, but not
limited to, any and all expenses whatsoever reasonably incurred in
investigating, preparing or defending against any litigation, commenced or
threatened, or any claim whatsoever) (each an “Indemnified Party” with respect
to the NewFair Indemnification) to which it or they may become subject arising
out of or based on either (i) any breach of or inaccuracy in any of the
representations and warranties or covenants or conditions made by NewFair and/or
the NewFair Stockholders herein in this Agreement; or (ii) any and all
liabilities arising out of or in connection with: (A) any of the assets of
NewFair or the NewFair Stockholders prior to the Closing; or (B) the operations
of NewFair or the NewFair Stockholders prior to the Closing (the “NewFair
Indemnification”).

 

8.3       Indemnification Procedures. If any action shall be brought against any
Indemnified Party in respect of which indemnity may be sought pursuant to this
Agreement, such Indemnified Party shall promptly notify the Indemnifying Party
in writing, and the Indemnifying Party shall have the right to assume the
defense thereof with counsel of its own choosing. Any Indemnified Party shall
have the right to employ separate counsel in any such action and participate in
the defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Party except to the extent that the employment
thereof has been specifically authorized by the Indemnifying Party in writing,
the Indemnifying Party has failed after a reasonable period of time to assume
such defense and to employ counsel or in such action there is, in the reasonable
opinion of such separate counsel, a material conflict on any material issue
between the position of the Indemnifying Party and the position of such
Indemnified Party. The Indemnifying Party will not be liable to any Indemnified
Party under this Article 8 for any settlement by an Indemnified Party effected
without the Indemnifying Party’s prior written consent, which shall not be
unreasonably withheld or delayed; or to the extent, but only to the extent that
a loss, claim, damage or liability is attributable to any Indemnified Party’s
indemnification pursuant to this Article 8.

 

IN WITNESS WHEREOF, this Agreement for Share Exchange has been signed by the
parties set forth below as of the date set forth above.

 

NT HOLDING CORP

 

By: /s/ Alan Lew

__________, Authorized Officer

 

Date: August___, 2005

 

NEWFAIR ASSOCIATES LIMITED

 

By: /s/Ivan Wong

_________, Authorized Officer

 

Date: August__, 2005

 

SHAREHOLDERS:

 

 

IW ASSET MANAGEMENT LIMITED

 

By:______________________________

 

PERFECT FIELD LIMITED

 

By:______________________________



 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

 

SHAREHOLDER

NUMBER OF SHARES

 

 

IW Asset Management Limited

15,957,280

 

 

Kong Kwan Tung

3,489,320

 

 

Michael Chin Som Hsia

500,000

 

 

Rick Key International Investment Limited

1,152,400

 

 

Investing in Industry, Inc.

157,500

 

 

Robert Papiri

157,500

 

 

Alan Lew

200,000

 

 

 



 


--------------------------------------------------------------------------------



 

 

EXHIBIT B

 

Alan Lew

Communications Holding Corp.

Sonya Fukuda

Ed Wong

Aaron Etra

Andre Todd

 



 


--------------------------------------------------------------------------------



 

 

EXHIBIT C

 

ALAN LEW

385 Freeport #1

Sparks, NV 89431

 

August 16, 2005

 

NT Holding Corp. and PNC Lab, Inc.

385 Freeport #1

Sparks, NV 89431

 

Gentlemen:

 

I, Alan Lew, hereby personally undertake and acknowledge personal responsibility
to pay any and all debts, liabilities and other obligations of each of NT
Holding Corp and PNC Lab, Inc. as of the date hereof. I acknowledge that I have
received 200,000 shares of NT Holding Corp as consideration for this personal
undertaking.

 

Very truly yours,

 

Alan Lew

 

 

 

 

 